In a visitation proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County (Wright, J.), dated December 16, 2002, as amended December 20, 2002, which granted the father visitation at his home in Massachusetts for summer vacation and holiday vacations in alternate years.
Ordered that the order, as amended, is affirmed, without costs or disbursements.
At the hearing on the petitioner’s application for visitation, both parties were sworn. Their testimony was sufficient to support the determination of the Family Court and does not support the mother’s contention that her work schedule rendered it impossible to deliver the child to the father in Massachusetts for summer vacation and holiday vacations in alternate years (see Matter of Eckert v Sommer, 295 AD2d 607 [2002]). The mother’s contention that the cost of compliance with the order of the Family Court would constitute an undue financial burden is unpreserved for appellate review. Ritter, J.P., Goldstein, Townes and Cozier, JJ., concur.